Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atanakovic (2008/0042511).
	Regarding claim 1, Atanackovic discloses a system for detecting a target in a medium comprising: a light-emitting diode operating at a single wavelength in a deep ultraviolet (UV) range for excitation of a target in a medium (Atanackovic, [0053], selective UV excitation 712, uch as, UVC wavelength band solid-state LEDs 710); and a plurality of semiconductor photodetectors (Atanackovic, [0048], detectors 432); wherein the system is configured such that each semiconductor photodetector detects only a subset of emission from the excited target (Atanackovic, [0049]).
	Regarding claim 2, Atanackovic further discloses the emission is in a detection range of 300-400 nm. (Atanackovic, [0066])
	Regarding claim 3, Atanackovic further discloses the system configuration for each semiconductor photodetector detecting only a subset of emission from the excited target comprises each semiconductor photodetector having a different filter applied thereto (Atanackovic, [0066]) or a grating element to split the emission from the excited target such that each semiconductor photodetector detecting only a subset of emission from the excited target.
	Regarding claim 4, Atanackovic further discloses the system comprises at least six semiconductor photodetectors. (Atanackovic, Fig. 7, 12 shown)
	Regarding claim 5, Atanackovic further discloses the plurality of semiconductor photodetectors are avalanche photodiode detectors or silicon sensors. (Atanackovic, [0048])
	Regarding claim 6, Atanackovic further discloses a processor configured to process data received from the plurality of semiconductor photodetectors. (Atanackovic, [0050], signal processor 440)
	Regarding claim 7, Atanackovic further discloses the processor is integrated into the system. (Atanackovic, [0050])
	Regarding claim 8, Atanackovic further discloses the processor is remote from the system. (Atanackovic, [0050])
	Regarding claim 9, Atanackovic further discloses the processor is a computer, smart phone, or microcontroller. (Atanackovic, [0050])
	Regarding claim 11, Atanackovic discloses a method of providing information regarding a medium, the method comprising: providing a system comprising a light-emitting diode operating at a single wavelength in a deep ultraviolet (UV) range for excitation of a target in a medium (Atanackovic, [0053]); and a plurality of semiconductor photodetectors (Atanackovic, [0048]); wherein the system is configured such that each semiconductor photodetector detects only a subset of emission from the excited target (Atanackovic, [0049]); exposing a medium comprising one or more target analytes to at least a single wavelength in the deep UV spectrum from the light-emitting diode of the system to thereby excite the target analyte in the medium (Atanackovic, [0051] describing excitation mode); detecting emission from the excited one or more target analytes via the plurality of semiconductor photodetectors of the system to thereby produce emission data (id.); and processing the emission data, thereby providing information regarding the medium (id.).
	Regarding claim 12, Atanackovic further discloses the medium is selected from the group consisting of a biofluid, water, an aluminum surface, a stainless steel surface, a granite surface, a ceramic surface, a plastic surface, and a metallic surface. (Atanackovic, [0053])
	Regarding claim 13, Atanackovic further discloses the target analyte is selected from the group consisting of a microorganism, a biomolecule, and a chemical. (Atanackovic, [0045])
	Regarding claim 14, Atanackovic further discloses the medium is water and the target analyte is one or more pathogens. (Atanackovic, [0053], [0002], [0003])
	Regarding claim 17, Atanackovic further discloses processing the emission data comprises identifying presence of one or more target analytes in the medium. (Atanackovic, [0003])
	Regarding claim 18, Atanackovic further discloses processing the emission data further comprises identifying the one or more target analytes in the medium. (Atanackovic, [0002], [0003])
	Regarding claim 19, Atanackovic further discloses quantifying the one or more target analytes in the medium. (Atanackovic, [0002], [0003])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atanackovic.
	Regarding claim 10, Atanakovic lacks explicit teaching of the system is a portable, handheld, point-and- shoot system.
	However, making a device portable, in itself, is not sufficient to impart patentability to an otherwise known device.  See MPEP 2144.04(V)(A) citing In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) 
	Regarding claims 15 and 16, the method must be performed either in or outside Earth’s atmospheric conditions.  Atanakovic does not disclose whether the measurements are performed on Earth or in space, but one of ordinary skill in the art would assume terrestrial operation.  Further, as the phenomena of absorption and fluorescence do not rely on either gravity or atmospheric conditions, the operation of the device outside the Earth’s atmosphere would be presumptively reasonable.
	Regarding claim 20, Atanakovic does not disclose displaying on a graphical user interface results of the processing step.  However GUI output display is well-known as of Applicant’s priority date of 2018, and the use of known digital output methods, including GUI, would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884